Benham, Judge,
dissenting.
Because I am of the opinion that the majority has misinterpreted *362the statute at issue here, I must respectfully dissent.
Decided December 5, 1986
Rehearing denied December 18, 1986
Marva Jones Brooks, David D. Blum, James Brantley, for appellant.
Henry R. Bauer, Jr., for appellee.
I must first take exception to the application of the rule that statutes enacted in derogation of common law must be strictly construed. Pretermitting that neither the statute nor the case cited for that proposition actually supports it, that rule is not applicable to pension statutes: “It is a general rule that pension statutes are to be liberally construed.” Fulton County v. Holland, 71 Ga. App. 455, 462 (31 SE2d 202) (1944). Applying that rule to the present case, as well as the rule that all statutes are presumed to be enacted by the legislature with full knowledge of the existing condition of the law and with reference to it (McPherson v. City of Dawson, 221 Ga. 861 (148 SE2d 298) (1966)), it may be seen that OCGA § 28-1-9 is a grant of privilege by the General Assembly to its former members. Were it not so, the subsequent passage of OCGA § 47-1-8, which denies that privilege to persons becoming members of the General Assembly after July 1, 1984, would be meaningless. The grant was made without conditions such as employee contributions, and it is not the place of the court to supply them.
The majority also relies on the legislature’s passage of local legislation concerning the pension systems for employees of certain cities. That proposition, however, runs afoul of Art. Ill, Sec. VI, Par. IV, Const. of Ga. 1983, which has been interpreted as meaning that a general law (e.g., OCGA § 28-1-9) cannot be modified by a special or local law (Ga. L. 1969, p. 2625, Sec. 1; Ga. L. 1974, p. 3540, Sec. 2, relied upon by the majority). See City of Atlanta v. Hudgins, 193 Ga. 618 (19 SE2d 508) (1942).
For the reasons stated above, I would affirm the judgment of the trial court.
I am authorized to state that Chief Judge Banke joins in this dissent.